Citation Nr: 0602857	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  99-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran served on active military duty from October 1970 
to April 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
denying service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  

An RO hearing was held in October 1999.  The veteran 
requested a Board hearing in Washington, D.C., and he was 
provided notice in August 2004 that the hearing was to be 
held in October 2004.  However, he failed to appear for that 
Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As was noted by the Board's previous remand in November 2004, 
the veteran alleges that he became severely depressed as a 
result of events in service whereby his sergeant 
discriminated against him because he was foreign-born, and 
prevented from completing a program to obtain a high school 
equivalency degree by transferring him to another base which 
had no such program.  He alleged that he did not report these 
events because the was afraid.  The veteran was afforded a VA 
psychiatric examination in June 1998, and that examiner 
diagnosed paranoid schizophrenia.  The examiner also made an 
Axis IV finding of  "severe service-related stress."  As 
noted, it was unclear whether this was a medical finding of 
etiology or a mere recitation of history provided.

The stressful experience that the veteran alleges occurred in 
service has not been corroborated or otherwise verified.  The 
Board in November 2004 remanded the case to seek additional 
evidence from the veteran which may reflect a psychiatric 
disability more proximate to service than that reflected in 
medical documents of record, or otherwise to uncover any 
available evidence showing psychiatric disability of service 
origin.

As part of that remand, the Board requested a VA examination 
to provide a better opinion, including based on the 
evidentiary record within the claims folder, addressing any 
association between service and a current psychiatric 
disorder.  Unfortunately, it appears that two letters sent to 
notify the veteran of scheduled examinations failed to notify 
him.  The first letter, sent in December 2004, was not sent 
to the veteran's current address of record.  The second 
letter purported to notify him of an examination whose 
scheduled date, in April 2005.  This letter is confusing.  A 
typed date is in June 2005, which would be after the exam was 
scheduled.  It is unclear whether this was the date the 
letter was sent or whether this is when the copy was printed 
for the claims file.  The copy on file includes a handwritten 
"3/5".  Again, it is not clear if this might be the date 
the letter was sent as there is no other information 
provided.  

It is true that the RO thereafter sent a July 2005 letter to 
the veteran's most recent address of record, notifying him 
that he had missed scheduled examinations, and asking him to 
contact VA if he desired an additional VA examination.  
However, the Board's instructions were to schedule an 
examination, not to offer the veteran an opportunity to 
request an examination if he so desired.  Given the degree of 
impairment suggested by some of the evidence on file, due 
process would seem to indicate that the matter be clearly set 
out for the appellant's understanding.  See e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).

While under ordinary circumstances the July 2005 letter might 
be judged sufficient to remedy the failings of the two prior 
examination notice letters, the most recent VA psychiatric 
examiner, in June 1998, assessed that the veteran was 
confused and agitated, had memory impairment apparently 
related to difficulty with cognitive processes and 
abstraction, did suffer from paranoid schizophrenia, and had 
a Global Assessment of Functioning Scale (GAF) score of 30.  
The examiner also concluded that the veteran was not 
competent to handle his own affairs.  (However, the veteran 
was found not incompetent to handle his VA affairs by the 
September 1998 VA rating action.)

It thus appears likely that this veteran is of lessened 
capacity to react well to a notice letter informing him that 
he missed prior VA examinations, when in fact he may not have 
been clearly notified of those examinations.  He would also 
be less capable of timely reacting appropriately by 
contacting VA and arranging a future examination.  Hence, the 
duty to assist this particular veteran requires another 
remand, to afford him an additional opportunity to assist in 
development of his claim, including by notifying VA of 
additional evidence or obtaining that evidence himself, and 
by undergoing a further VA examination.  

Accordingly, the case is REMANDED for the following:

1. The RO should again issue a letter 
asking the appellant to provide any 
relevant employment medical records 
(particularly those proximate to his 
April 1972 service separation) and 
disability retirement records that he 
may have in his possession, as well 
as the complete names and addresses 
of any former employer, particularly 
the applicable Federal governmental 
agency where he was employed as an 
immigration inspector.  If the 
appellant indicates that no pertinent 
records exist, then no additional 
action on employment records need be 
taken.  If appellant indicates that 
pertinent records exist, these should 
be obtained and associated with the 
claims folder.

The appellant should also be asked to 
provide any corroborating evidence of 
the alleged in-service incident 
involving stress/discrimination by a 
sergeant.   He should be informed 
that this evidence may include 
statements/affidavits from service 
medical personnel, "buddy" 
statements, or other documents.

The veteran should also be again 
asked if he has any medical records 
showing mental health evaluation or 
treatment earlier than 1998, and 
preferably close in time to his 
period of service.  He should be 
appropriately asked to provide any 
such medical records in his 
possession, as well as to provide any 
information about such mental health 
care, including dates of care and 
identifying caregiver information, 
together with appropriate 
authorization for release of records.  
He should be provided with medical 
authorization and release forms to 
complete.  

The veteran is hereby informed that 
"the duty to assist is not always a 
one-way street.  If a veteran 
(appellant) wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should 
have information that is essential in 
obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  He should also be 
informed that while VA does have a 
duty to assist the veteran in the 
development of a claim, that duty is 
not limitless.  In the normal course 
of events, it is the burden of the 
veteran to keep the VA apprised of 
their whereabouts.  If he does not do 
so, there is no burden on the VA to 
"turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 
(1993).

Any records and responses received 
should be associated with the claims 
folder, and any indicated further 
development should be undertaken, 
including any further assistance the 
veteran may request in obtaining, 
notifying of, or authorizing release 
of evidence.  

2. Thereafter, the RO should arrange 
for the same psychiatrist who 
conducted the June 1998 VA 
psychiatric examination, or if 
unavailable, another appropriate 
psychiatrist, to address again the 
nature and etiology of an acquired 
psychiatric disability, claimed as 
schizophrenia.  The examiner should 
review the entire claims folder, 
examine the appellant if necessary, 
and express opinions answering the 
following questions:

Is it at least as likely as 
not that any manifested 
acquired psychiatric 
disability, including any 
claimed as schizophrenia, is 
causally or etiologically 
related to the veteran's 
active service?  In answering 
this question, the examiner 
should address whether the 
psychiatric disability was 
etiologically related to 
alleged in-service 
stress/discrimination by a 
sergeant (as alleged at the 
June 1998 VA psychiatric 
examination), or any other 
alleged psychologically 
harmful incidents in service?  
The examiner should comment on 
the clinical significance, if 
any, of the Axis IV diagnosis 
rendered at the June 1998 VA 
psychiatric examination.

When addressing alleged 
inservice 
stressful/psychologically 
harmful in-service incidents, 
including those alleged at the 
June 1998 VA psychiatric 
examination, the examiner 
should note any evidence 
relied upon for this opinion 
beyond the veteran's own 
statements, including any 
medical or other records 
closer in time to the 
veteran's October 1970 to 
April 1972 period of service. 

In the event any additional 
examination/diagnostic studies (such 
as psychologic examination/testing) 
are deemed necessary by the 
psychiatrist to determine the 
etiology of the claimed disability, 
then these should be accomplished.

The examination report should contain 
a pertinent history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard to 
the psychological sufficiency of the 
claimed etiological cause involving 
the in-service stress/discrimination 
by a sergeant, or other in-service 
incident.  If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon by the examiner in the 
report.

3. The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to service 
connection for an acquired 
psychiatric disorder, claimed as 
schizophrenia, with consideration of 
pertinent evidence and applicable 
court precedents and statutory and 
regulatory provisions.

When this development has been 
completed, and if the benefit sought 
is not granted, the case should be 
returned to the Board for further 
appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case.  
No action by the appellant is 
required until he receives further 
notice.  The Board intimates no 
opinion, either legal or factual, as 
to the ultimate disposition warranted 
in this case, pending completion of 
the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


